Citation Nr: 0300311	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-00 336A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1997.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a increased rating for 
the veteran's service-connected left knee disability.  

The veteran has a number of ongoing claims involving 
compensation, but the entitlement to an increased rating 
for her service-connected left knee condition is the only 
issue which has been fully developed for appellate review.


FINDING OF FACT

The veteran's service-connected left knee disorder is 
manifest by complaints of pain with range of motion from 
zero to 130 degrees, with no subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 
5003, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish her claim in the March 
2000 rating action and the statement of the case.  In an 
April 2002 letter the RO informed of the contents of the 
VCAA and what evidence the VA would attempt to obtain.  
She was also informed of the VCAA in a statement of the 
case dated in July 2000 relative to another issue.  The 
Board is satisfied that all identified evidence has been 
obtain.  The Board finds that the BVA has satisfied the 
requirements of the VCAA.

I.  Background

The veteran's service medical records show she was 
evaluated for complaints of bilateral knee pain.  In 
February 1998, the RO granted service connection for left 
patellofemoral syndrome and assigned a 10 percent 
evaluation under Diagnostic Code 5257.  The 10 percent 
rating has remained in effect since that time.

The veteran continued to have left knee symptoms following 
service and underwent a left knee patellar realignment in 
September 1998 at a VA facility.  She underwent 
rehabilitation following the surgery and had an uneventful 
recovery.  In January 1999, it was noted that that she was 
doing well and that most of the pain was gone.  She had 
full range of motion and good tracking of the patella.  

On a March 1999 VA examination the veteran said she had no 
more left knee pain after the surgery.  She stated that 
she was unable to squat or knee because the screws in her 
knee pushed in causing pain.  She had to get off the curb 
very carefully and hold on to the railings when going down 
stairs.  In March 1999 she underwent the same procedure in 
the right knee.  She came to the examination in a wheel 
chair due to an immobilizer on her right knee after recent 
right knee surgery.  It was reported that examination 
showed full range of motion and no instability of the left 
knee.  The left knee was not swollen or red.  The 
pertinent diagnoses were chronic patellofemoral pain 
syndrome and status post left knee surgery in September 
1998.

A VA outpatient treatment record in April 2000 noted that 
the veteran had fallen at home and had severe left knee 
pain. The left knee was swollen.  The assessment was 
traumatic soft tissue injury to the left knee.  

A VA orthopedic examination was conducted in May 2000.  At 
that time she stated that in April while going up a small 
step her left knee gave out and she fell hitting her left 
knee.  She reported no significant pain, but was limited 
in squatting and kneeling.  She indicated that the other 
day she felt like her left knee gave out as she was going 
up on step.  

The examination showed that her gait was satisfactory.  
She had two scars on both knees.  She had a 15 degree "Q" 
angle.  There was mild lateral laxity of the patella.  
There was a minimal click under the patella.  There was 
minimal lateral collateral laxity of the left knee.  The 
Lachman sign was negative.  The pivot shift test was 
negative.  The anterior drawer test was negative.  There 
was no tenderness.  She had range of motion from 0 to 130 
degrees.  There was no effusion or joint line tenderness.  
The examiner said there was impairment secondary to pain 
with limitation of ability to deep knee bend, squat, and 
kneel secondary to pain.  There was no lateral instability 
or subluxation.  There was no instability of the patella 
other than to passive motion or tilting.  

In January 2001, the veteran testified at a travel Board 
hearing with respect to different issues than those 
currently on appeal at the RO, but related that she had 2 
screws in the left knee from the 1998 surgery and she 
could not kneel because of this.  

VA outpatient treatment records in 2001 and 2002 show 
treatment for a variety of mental and physical symptoms, 
including knee and hip.  April 2002 X-rays showed 
osteophytes of both knees.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7. The 
veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases where entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, as here with the left knee claim, it is the 
present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In VAOPGCPREC 23-97, the VA General Counsel stated that 
when a knee disorder is rated under Diagnostic Code 5257 
for instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion 
and for instability.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful 
motion or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, 
with range of the opposite of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  The Court has stated, however, that 
a specific rating for pain is not required.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

The veteran is currently assigned a 10 percent rating for 
her left knee disability, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Diagnostic Code 5257 provides for 
the evaluation of other impairment of the knee, including 
recurrent subluxation or lateral instability.  When slight 
a rating of 10 percent is provided.  When moderate a 20 
percent is provided.

Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 
degrees.  A 10 percent rating is warranted when it is 
limited to 45 degrees and a 20 percent rating is warranted 
when it is limited to 30 degrees

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating 
is warranted when leg extension is limited to 5 degrees.  
A 10 percent rating is warranted when it is limited to 10 
degrees, and a 20 percent rating is warranted when it is 
limited to 15 degrees. 

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

To summarize, he veteran's statements regarding the 
severity of her left knee are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with 
the appropriate rating criteria.

In this regard, the outpatient records showed the presence 
of osteophytes in the left knee.  However, the recent VA 
examination found no evidence of lateral instability or 
locking.  Thus, separate ratings for instability and 
arthritis are not applicable.  The evidence indicates that 
the veteran is experiencing pain in her knee.  However, 
during the most recent VA examination she reported no 
significant pain, but was limited in squatting and 
kneeling.  Additionally, the examination showed no 
significant with range of motion of 0 to 130 degrees of 
flexion.   

Based on the evidence the Board finds that the criteria 
for a higher rating under the pertinent Diagnostic Codes 
have not been satisfied.  Additionally, in view of the 
range of motion testing, the Board finds that the 
functional impairment caused by the left knee pain as set 
forth in the Deluca case is contemplated in the current 10 
percent rating.  There is no objective evidence of 
additional limitation of motion of the knees due to pain 
on use, and certainly not additional limitation to the 
extent necessary for higher ratings under the limitation 
of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher rating for left 
knee disorder.  Thus the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for patellofemoral syndrome is denied.



		
	 ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

